DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 In claims 19 and 20, the recitation of “a Zener diode provided between a high-side power supply terminal and the reference potential terminal” is inconsistent with the limitations set forth in claim 1.  It is noted that  the recited Zener diode is corresponding the diode (141) in figure 7.  However, the Zener diode is seen connected between the high-side driving external terminal (VB), recited in claim 1,  and the reference potential terminal (VS). Thus, the metes and bounds of the claim cannot be readily determined renders the claim indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 13-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hano (DE 10 2010 064 410 A1).
Regarding claim 1, Hano’s figure 6 shows A semiconductor device comprising: a high-side switching device (30); a low-side switching device (34); a high-side driver (72) configured to turn on/off the high-side switching device; a low-side driver (14) configured to turn on/off the low-side switching device; a high-side driving external terminal (VB) configured to supply a power supply voltage for driving the high-side driver; and a protection circuit section (22) connected to the high-side driving external terminal, wherein the high-side driver includes a reference potential terminal (Vs) set to a reference potential of the high-side driver, wherein the protection circuit section is connected between the high-side driving external terminal and the reference potential terminal as called for in claim 1.
Regarding claim 2, Hano’s figure 6 shows the high-side driver includes a high-side power supply terminal (VB) connected to the high-side driving external terminal, wherein the reference potential terminal is connected to an emitter terminal of the high-side switching device (30), wherein the protection circuit section is connected between the high-side power supply terminal and the emitter terminal.
Regarding claims 3-4, Hano’s figure 6 shows the protection circuit section includes a capacitor (22) connected between the high-side driving external terminal and the reference potential terminal.
Regarding claims 13-15, Hano’s figure 6 shows the capacitor (22) which is a horizontal /vertical type semiconductor element structure.
Regarding claim 16, Hano’s figure 6 shows a bootstrap section (18, 20) connected between the high-side driving external terminal and a power supply voltage input terminal of the high-side driver(Vcc), wherein the bootstrap section is incorporated in the protection circuit section in an identical chip.
Regarding claim 17, Hano’s figure 6 shows a length of a first bonding wire for electrically connecting the high-side driver and the protection circuit section (VB, 22, Vs) is longer than a length of a second bonding wire (OFF to HO) for electrically connecting the high-side driver and the high-side switching device.
Regarding claim 18, Hano’s figure 6 shows a length of a first bonding wire for electrically connecting the high-side driver and the protection circuit section (VB to 22) is shorter than a length of a second bonding wire (HO to the gate of the transistor 30) for electrically connecting the high-side driver and the high-side switching device.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hano (DE 10 2010 064 410 A1) in view of Falter et al. (US 2010/0201407).
Regarding claims 5-6, Hano’s figure 6 shows a semiconductor device comprising all the aspects of the present invention as noted above except for the protection circuit is a diode and a Zener diode connected in series as called for in claims 5-6.
Falter et al.’s figure 1 shows a semiconductor device including protection circuits (60 and 61) at different locations within the circuit to prevent unintentional voltage surge that potentially causes erroneous operation.  The protection circuit can be seen constructed with a diode in series with a Zener diode.  Therefore, it would have been obvious to person skilled in the art before the effective filing date of the invention to use Falter et al.’s protection circuit in Hano reference for the purpose of prevent erroneous operation as taught by Falter et al. reference.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hano (DE 10 2010 064 410 A1) in view of Boufnichel  (US 2021/0098444).
Regarding claims 7-8, Hano’s figure 6 shows a semiconductor device comprising all the aspects of the present invention as noted above except for the protection circuit is a plurality of Zener diodes connected in series as called for in claims 7-8.
Boufnichel’s figure 1 shows a semiconductor device including protection circuits (16) comprises a plurality of Zener diodes connected in series at a location where a potential  voltage surge can be prevented from causing erroneous operation.   Therefore, it would have been obvious to person skilled in the art before the effective filing date of the invention to use Boufnichel’s protection circuit in Hano reference for the purpose of prevent erroneous operation as taught by Boufnichel reference.
Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hano (DE 10 2010 064 410 A1) in view of Takahashi  (US 2020/0258880).
Regarding claims 9-12, Hano’s figure 6 shows a semiconductor device comprising all the aspects of the present invention as noted above except for the protection circuit is a dynamic clamp circuit comprising a MOSFET transistor, a reverse blocking Zener diode ad a resistor as called for in claims 9-12.
Takahashi’s figure 2 shows a semiconductor device including protection circuit (14) comprises a MOSFET (144), Zener diode (141), a resistor (143) to prevent a potential  voltage surge at a location thus to protect the circuit  from causing erroneous operation.   Therefore, it would have been obvious to person skilled in the art before the effective filing date of the invention to use Takahashi’s protection circuit in Hano reference for the purpose of prevent erroneous operation as taught by Takahashi reference.
Regarding claim 11, the combination of Hano et al. and Takahshi reference shows the protection circuit with a MOSFET instead of a bipolar transistor as called for in claim 11.  However, it is notoriously well known in the art bipolar transistors and MOSFETs are interchangeable without altering the circuit operation.  Therefore, outside of any non-obvious results, the obviousness of using a bipolar transistor instead of a MOSFET will not be patentable under 35USC 103.
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hano (DE 10 2010 064 410 A1) in view of Glas et al.  (US 2016/0013638).
Regarding claims 19-20, Hano’s figure 6 shows a semiconductor device comprising all the aspects of the present invention as noted above except for a Zener diode provided between a high-side power supply terminal and the reference potential terminal, wherein a withstand voltage of the Zener diode of the high-side driver is larger than a withstand voltage of the protection circuit section as called for in claims 19-20.
Glas et al.’s figure 1B shows a Zener diode (106) used to withstand high voltage surge in order to protect a circuit from being damage. The Zener diode (106) is capable of withstanding a voltage surge as high as 20kV.  Therefore, it would have been obvious to person skilled in the art before the effective filing date of the invention to include Glas et al.’s Zener diode in between a high-side power supply terminal and the reference potential terminal of Hano’s reference for the purpose of protecting the high side driver from damaging caused by a high voltage surge as taught by Glas et al. reference.

Regarding claim 20, the recited limitation “wherein an amount of energy possible to flow in the protection circuit section is larger than an amount of energy possible to flow in the Zener diode of the high-side driver” in inherently present in the combination of Hano et al. and Glas et al. reference, since Hano et al.’s protection circuit is a capacitor which is commonly known capable of having larger amount of energy flow through than an amount of energy possible flow in the Zener diode.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In this regard, applicant’s cited prior art has been carefully considered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744. The examiner can normally be reached Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        5/26/2022